United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                      November 6, 2012

                                              Before

                            William J. Bauer, Circuit Judge

                            Daniel A. Manion, Circuit Judge

                            Michael S. Kanne, Circuit Judge


No. 11-3851

JOSE DURON-ORTIZ,                                      Petition for review of an Order of the
                                Petitioner,            Board of Immigration Appeals

       v.                                              No. A076 202 970

ERIC H. HOLDER, JR.,
                              Respondent.


                                          ORDER

      The government’s motion to amend, filed on October 23, 2012, is GRANTED and the
opinion of this court issued October 15, 2012, is amended as follows:

Replace this language at page 7 of the slip opinion:

       Duron-Ortiz’s appeal centers on his challenge to the Board’s decision in Ortega-
       Cabrera, which found that the cancellation of removal statute—8 U.S.C. §
       1229b(b)(1)—is ambiguous with regard to when the ten-year period for establishing
       continuous physical presence and good moral character terminates. The Board held
       that the period for establishing both terminates when the IJ or Board issues a final
       administrative decision. See Ortega-Cabrera, 23 I. & N. Dec. at 797-98.
No. 11-3851                                                                                   2


with this language:

       Duron-Ortiz’s appeal centers on his challenge to the Board’s decision in Ortega-
       Cabrera, which found that the cancellation of removal statute—8 U.S.C. §
       1229b(b)(1)—is ambiguous with regard to when the ten-year period for establishing
       good moral character terminates. The Board held that the period for establishing
       good moral character terminates when the IJ or Board issues a final administrative
       decision. See Ortega-Cabrera, 23 I. & N. Dec. at 797-98.

Replace this language at page 8:

       Under the stop-time provision, the moment an NTA is served upon an alien, the ten-
       year period to determine continuous physical presence (and thus good moral
       character) is cut off, regardless of when the alien ultimately files an application for
       cancellation of removal.

with this language:

       Under the stop-time provision, the moment an NTA is served upon an alien, the ten-
       year period to determine continuous physical presence is cut off, regardless of when
       the alien ultimately files an application for cancellation of removal.

Finally, add the following footnote (footnote 2) to the end of the sentence, after the cite, on
page 8 that reads, “The Board then concluded that ‘the 10-year period during which good
moral character must be establishing ends with the entry of a final administrative decision.’
Id. at 798.”:

       2
        The Board’s decision in Ortega-Cabrera affects only the time period to establish good
       moral character. The time period for establishing continuous physical presence
       terminates when an alien is served an NTA. See, e.g., Ram v. INS, 243 F.3d 510 (9th
       Cir. 2001); Matter of Mendoza-Sandino, 22 I. & N. Dec. 1236 (BIA 2000).